Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 26-63 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to set forth a method for promoting reaction of at least one reagent, wherein the method comprises irradiating a reagent in the presence of an organic compound selected from the group consisting of the  compounds found in instant claim 26, as defined-; an organic compound selected from the group of compounds found and defined in claim 46; or an organic compound selected from the compounds, as defined, in claim 56.  The closest prior art to Clark et al (10,647,056) set forth compounds used in photopolymerizing organic materials (reagents) in the presence of compounds having the general formula: 
    PNG
    media_image1.png
    229
    479
    media_image1.png
    Greyscale
, wherein Y may be NR14, wherein R14 may be selected to be an aryl group, R13 is an aryl group, and R12 and R11 may be aryl groups, wherein phenyl is deemed an aryl group.  However, the overall teachings of the reference does not expressly teach an embodiment where Y is NR14 and R14 is an aryl group.  While R13, R11 and R12 may be aryl groups, Clark does not expressly set forth said aryl group is a phenyl and the examiner finds that an ordinary artisan using the reference would not likely obtain a compound corresponding to the instantly claimed compounds as defined since the definitions for R13, R14, R11 and R12 are defined by large laundry list of possible substituents/moieties.  And without further direction, which is lacking, the possibility of obtaining the instantly claimed compounds is not present.  Thus the instant claims are distinguished over the cited prior art.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art can be found in the pending PTO-892.  Said documents set forth similar compound as instantly claimed with the exception that said prior art compound are taught to be photochromic compounds which produce irreversible or reversible color changes upon exposure to radiation and not taught as promoting reactions of at least one reagent. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc